Case 1:16-cv-03034-MKB-LB Document 102 Filed 11/08/19 Page 1 of 1 PageID #: 719

                                                                            IN CLERK'S OFFICE
                                                                        US DISTRICT COURT E.D.N.Y.


                                                                        tSt NGV 0 8 2059 ^
  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK                                          BROOKLYN OFFICE


  LOUIS FALCONE,
                                                                  ORDER
                                                     Plaintiff,
                                                                  16-CV-3034(MKB)(LB)
                           -against-

  THE CITY OF NEW YORK,ET AL.,

                                                  Defendants.




                 ORDERED and decreed that Entry of Judgment dated October 16, 2019(Docket

  Entry No. 93) is hereby VACATED without prejudice to re-enter upon completion of post trial

  proceedings.

  Dated: Brooklyn, New York
                                                   SO ORDERED:
                  ,2019
                                                   s/MKB 11/08/2019


                                                   MARGO K. BRODIE
                                                   United States District Judge
